Dismissed and
Memorandum Opinion filed July 29, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-90-00805-CV
____________
 
IONNIS VRIONIS, Individually and d/b/a HONDA
PERFORMANCE, Appellant
 
V.
 
KAREN RUSSELL, Appellee
 

 
On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 542,143
 

 
M E M O R A N D U M   O P I N I O N
 
 
            This is an appeal from a judgment signed May 21, 1990.  On
February 26, 1991, this court was notified that appellant Ionnis Vrionis
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for
the Southern District of Texas, under cause number 91-00304-H1-7.  See
Tex. R. App. P. 8.2.  This appeal
has been abated and treated as a closed case since February 28, 1991.  The
court has not been advised that any party wishes to reinstate the appeal.  
            On July 8, 2010, this court notified the parties that unless
any party to the appeal filed a motion demonstrating good cause to retain the
appeal on or before July 23, 2010, this appeal would be dismissed for want of
prosecution.  See Tex. R. App. P. 42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.